Citation Nr: 0637237	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-43 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 2000 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VA 
Regional Office (RO) in Waco, Texas, which determined that 
the veteran was not competent to handle the disbursement of 
funds.


FINDING OF FACT

The veteran does not possess the mental capacity to enter a 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal.  In Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006), the United States Court of Appeals 
for Veterans Claims (Court) explicitly held that the VCAA 
does not apply to competency cases.  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

In a February 2004 rating decision, the RO proposed that the 
veteran be found incompetent for VA purposes.  The RO noted 
that the veteran had requested help in managing his benefits 
and that an examiner had made a finding that the veteran was 
incompetent.  The veteran argued, however, that he is 
competent to manage his VA funds.  

The RO sent the veteran a March 2004 letter informing him 
that the RO proposed a rating of incompetence.  The letter 
informed the veteran that he had the opportunity to submit 
any evidence, information or statement regarding the case and 
that he could request a personal hearing.  In May 2004, the 
RO issued its rating decision finding that the veteran was 
incompetent to handle the disbursement of funds.  The Board 
finds that proper administrative procedures were followed in 
proposing the finding of incompetency.  See 38 C.F.R. §§ 
3.103, 3.353(e).

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  See 38 C.F.R. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  See 38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  See 38 C.F.R. § 3.353(c).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of the disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

The record indicates that the veteran experiences frequent 
seizures and that his seizure disorder is currently rated as 
100 percent disabling.  The evidence further indicates that 
he has recently lived with his grandmother, but has also 
lived alone.  

The veteran underwent an October 2003 VA psychiatric 
examination to determine the veteran's competency.  The 
examiner noted review of the veteran's medical records.  The 
examiner noted that the veteran had possible adjustment 
disorder with depressed mood and possible borderline 
intellectual functioning.  The examiner evaluated the veteran 
has having a Global Assessment of Functioning (GAF) score of 
70.  The examiner opined that it appeared that the veteran 
was incompetent to handle his funds; the examiner noted, 
however, that there was a certain degree of speculation as 
the person managing the veteran's financial affairs at the 
time, the grandmother, was not there to present history.  

The RO scheduled him for an additional exam, which was 
conducted in July 2005.  The examiner reviewed the veteran's 
claims file and medical records.  The examiner highlighted 
that there were extensive notes of record which indicated 
that the veteran had substantially disorganized speech and 
behavior.  The examiner noted that the veteran was often 
unable to directly answer questions asked during the 
interview.  In addition, the examiner highlighted that the 
veteran reported using marijuana on a daily basis.

The examiner noted that, when asked questions about money, 
the veteran's responses were extremely difficult to follow 
and his thoughts were sufficiently tangential in nature that 
they did not make sense.  The examiner diagnosed the veteran 
has having a psychotic disorder, and provided a provisional 
diagnosis of marijuana dependence.  The examiner evaluated 
the veteran has having a GAF score of 25.  The examiner 
opined that the veteran was clearly still incapable of 
managing his financial affairs as the veteran showed signs of 
substantial confusion, cognitive disorganization and 
substantial problems with short-term memory functioning.

The Board notes that the evidence from the two examinations 
outlined above, combined with that from the treatment records 
in the veteran's claims file, constitutes clear and 
convincing medical evidence that the veteran is incompetent 
to handle his VA funds.  Although the examiner in the later 
examination was more concrete in his findings and appears to 
have found the veteran to be more substantially impaired than 
the examiner in the October 2003 examination, both examiners 
opined that the veteran was incompetent.  

The Boards notes that there is no medical evidence of record 
countering the examiners' findings of incompetence.  The 
Board highlights that the veteran has submitted statements 
asserting that he is competent.  The veteran, however, has 
not claimed, or shown, that he is a medical expert, capable 
of rendering medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Court has held that lay statements 
are insufficient to rebut a VA determination of incompetence.  
See Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  As the 
preponderance of the evidence is against a finding of 
competence, the Board finds that the veteran does not possess 
the mental capacity to contract or to manage his own affairs 
and concludes that the veteran is not competent to handle the 
disbursement of VA funds.  See 38 C.F.R. § 3.353(d).


ORDER

The veteran is not competent to handle disbursement of VA 
funds. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


